Citation Nr: 1531413	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an effective date earlier than May 21, 2011 for the award of a total disability evaluation for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  


FINDINGS OF FACT

1.  The Veteran's claim for TDIU was received by the RO on September 30, 2010.

2.  At all times during the appeal process the Veteran has met the schedular requirements for TDIU.

3.  The Veteran was employed full time in substantially gainful employment until January 5, 2011.


CONCLUSION OF LAW

The criteria for an effective date of January 6, 2011, but no earlier, for an award of TDIU have been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2014); 38 C.F.R. §§ 3.1(q), 3.31, 3.105(a), 3.151(a), 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

The Veteran's earlier effective date claim for the award of TDIU arises from an appeal of an initial grant of entitlement to a TDIU.  Once entitlement to a benefit has been awarded, the claim is substantiated, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) 2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Notwithstanding, the Veteran was sent a letter in October 2010 that provided information as to what evidence was required to substantiate a claim of TDIU and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish an effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, VA treatment records, and identified private treatment records.  Additionally, the RO obtained a statement from the Veteran's last employer regarding the information relevant to establishing his claim.  Additionally, the Veteran's lay statements are of record.  Review of the record does not suggest that there is any outstanding evidence identified but not obtained with respect to the Veteran's claim decided herein.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

The Veteran contends that he is entitled to an effective date earlier than May 21, 2011 for his award of TDIU.  In a January 2015 brief, the Veteran's representative argued that the Veteran's unemployability was factually ascertainable in November 2010, when the Veteran's former employer submitted a statement reporting that the Veteran missed excessive time from work due to health issues, and that the Veteran could not accept the normal workload of his job due to his health problems.

Generally, the effective date of an award of compensation benefits based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400  (2014).

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran filed a claim seeking TDIU on September 30, 2010.  The Veteran requested TDIU, noting that he was working out of necessity, and that the pain from his back and his PTSD made it difficult for him to work, both physically and mentally.

At that time that he filed his claim, the Veteran's service-connected disabilities included degenerative arthritis of the lumbar spine, rated as 20 percent disabling from February 26, 2010, and 40 percent disabling from September 30, 2010; residuals of prostate cancer, rated as 20 percent disabling from December 1, 2009, and 40 percent disabling from September 30, 2010; posttraumatic stress disorder (PTSD), rated as 30 percent disabling effective June 6, 2007; degenerative joint disease of the right knee, rated as 10 percent disabling, effective February 26, 2010; degenerative joint disease of the left knee, rated as 10 percent disabling, effective February 26, 2010; intervertebral disc syndrome of the left lower extremity, rated as 10 percent disabling, effective February 26, 2010; intervertebral disc syndrome of the right lower extremity, rated as 10 percent disabling, effective February 26, 2010; residual scar from prostatectomy, rated as noncompensable from July 20, 2009, and 10 percent disabling, effective September 30, 2010; and erectile dysfunction, rated as noncompensable, effective March 2, 2009.  The Veteran received a combined evaluation of 40 percent, effective December 1, 2009; 70 percent, effective February 26, 2010; and 90 percent, effective September 30, 2010.  Thus, the Veteran has met the schedular criteria for an award of TDIU from February 26, 2010.  38 C.F.R. § 4.16(a).

A November 19, 2010 statement from L. Morales, M.D., notes restrictions for the Veteran including no stooping, no kneeling, no crawling, and no climbing.

A November 2010 VA examiner noted that the Veteran's service-connected residuals of prostate cancer and associated scar had mild to moderate effects upon his usual occupation.

In a statement received November 24, 2010, Estes Express Lines, the Veteran's former employer stated that the Veteran was employed as a driver, and that his performance had declined due to health issues.  The employer noted that the Veteran had limitations and was not able to "accept the normal workload" of his job.  Additionally, the employer indicated that the Veteran missed "excessive time" from work due to "health issues and surgery."

In April 2011, the Veteran underwent a VA examination.  The Veteran reported that his service-connected right knee disability made him unable to perform his previous job description as a commercial driver.  The examiner noted that functional impairment from the Veteran's bilateral knee degenerative joint disease, lumbar spine arthritis, intervertebral disc syndrome of the lumbar spine, erectile dysfunction, residuals of prostate cancer, and scar from a prostatectomy restricted ambulation, standing, lifting, rotation, sitting duration, and climbing/descending stairs.

In a November 2011 statement, the Veteran's former employer, Estes Express Lines, reported that the Veteran began working as a driver on April 28, 1997, and that his employment with Estes ended on May 20, 2011.  However, Estes also noted that the Veteran last worked on January 5, 2011, and that the date of his last payment was January 14, 2011.  Estes further indicated that the Veteran worked a normal 40-hour workweek, and that he lost no time during the 12 months preceding the last date of employment due to disability.  Last, Estes indicated that there were no concessions made to the Veteran by reason of age or disability.  Estes also provided a printout of the Veteran's wages, which cover the period from May 2010 through January 2011, and reflect earnings of approximately $26,000 during that eight month period.

The Veteran also submitted copies of his W-2, Wage and Tax Statement, for the years 2007, 2008, 2009, and 2010.  The W-2's reflect earnings of approximately $32,000 to $38,000 during those years.

In a February 2012 rating decision, the RO awarded TDIU, effective May 21, 2011, the date following the last day of his employment, as reported by his former employer Estes Express Lines.

After thorough consideration of the evidence of record, the Board concludes that an effective date of January 6, 2011, but no earlier, is proper for the award of entitlement to a TDIU.  As noted above, the proper effective date for a TDIU claim is the later of the date of receipt of the claim or the date when entitlement first arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Veteran's claim was received on September 30, 2010.  However, review of the evidence reflects that the Veteran last worked on January 5, 2011.  Although the Veteran's former employer reported in November 2011 that the Veteran's employment ended on May 20, 2011, the employer also reported that the Veteran last worked on January 5, 2011, receiving payment for that work on January 14, 2011.  Because January 5, 2011 is the last date that the Veteran worked at his full-time job, and the medical and lay evidence reflects that the Veteran left his employment due to his service-connected disabilities which rendered him unemployable, the Board finds January 6, 2011 to be the date that entitlement to TDIU arose.  Accordingly, the later of the date of claim (September 30, 2010) and the date that entitlement arose (January 6, 2011) is January 6, 2011; thus, January 6, 2011 is the proper effective date for the Veteran's TDIU.

An effective date prior to January 6, 2011 is not warranted in this case.  January 6, 2011 is the first date of record upon which the Veteran is shown to be unemployable, because January 5, 2011 is the last date that he was employed.  Prior to January 6, 2011, the Veteran was employed as a driver on a full-time basis, since April 1997.  The evidence shows that significant wages were earned for the time period of May 2010 through January 2011, an indication that he was employed at a substantially gainful occupation during that time.

Insofar as the Veteran's representative asserts that the Veteran was not employable beginning in November 2010 based upon the employer's November 2010 statement that the Veteran lost time from work and that he could not accept the normal workload of his job, the Board notes that the November 2010 statement does not show that the Veteran was precluded from substantially gainful employment as a result of his service-connected disabilities at that time.  In fact, as the evidence shows, the Veteran was able to continue in full-time employment at a substantially gainful rate until January 5, 2011.  Although the Veteran's service-connected disabilities may have impacted his employment to some degree before January 6, 2011, the evidence does not show that he was unemployable prior to that time.  Moreover, missing some hours or days of work is not equivalent of being precluded from substantially gainful employment.  The policy behind providing the Veteran disability compensation benefits is to compensate the Veteran for the functional impairment caused by his service-connected disabilities, including lost time in employment.  Therefore, merely missing work as a result of his service-connected disabilities without being precluded from employment altogether is reflected in the Veteran's assigned disability evaluations.  

As the evidence does not show that the Veteran was precluded from substantially gainful employment as a result of his service-connected disabilities prior to January 6, 2011, entitlement to a TDIU did not arise prior to January 6, 2011.  Accordingly, an effective date prior to January 6, 2011 is denied.  See 38 C.F.R. §§ 3.102, 3.400, 4.16.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date of January 6, 2011, but no earlier, for entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


